DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4 of U.S. Patent No. 10,168,742. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
The table below shows the correspondence between claim 21 of the ‘556 application and claim 1 of the ‘742 patent.
17/674556
10168742
(Claim 21)
An electronic device, comprising: 

a rollable display screen; 


a sensor to determine a length of an unrolled portion of the rollable display screen; 


memory; machine readable instructions; 

and processor circuitry to execute the machine readable instructions to: 

cause icons to be rendered on the unrolled portion of the rollable display screen, respective ones of the icons associated with priority values; 

cause a first change of size for first ones of the icons associated with first ones of the priority values in response to a first change of the length of the unrolled portion of the rollable display screen; 

and cause a second change of size for second ones of the icons associated with second ones of the priority values

in response to the first change of the length of the unrolled portion of the rollable display screen, 


the first priority values different than the second priority values, the second size different than the first size.
(Claim 1)
An electronic device, comprising:

a length marker carried by a rollable display screen…

a sensor to sense a length of an unrolled portion of the rollable display screen based on the length marker;

memory including executable instructions; 

and processor circuitry to execute the instructions to:
display a set of icons on the unrolled portion of the rollable display screen;


in response to a reduction in size of the unrolled portion of the rollable display screen, increase a size of first ones of the set of icons corresponding to first priority values


and decrease a size of second ones of the set of icons corresponding to second priority values, 


(limitation above recites changing the size in response to the reduction in size of the unrolled portion)

the first priority values greater than the second priority values…


	The table below shows the correspondence between the dependent claims.
‘556
22
23
24
25
26
27
39
‘742
1
4
1
1
2
1
1, 2


As to claim 24 of the ‘556 application, the Examiner submits that a rollable display screen by definition rotates around an axis. Therefore, the rollable display as disclosed in claim 1 of the ‘742 patent corresponds to rollable display of claim 24.

Claim(s) 28-34 of the ‘556 application is/are a corresponding method claim(s) of claim(s) 21-27 of the ‘556 application. The limitations of claim(s) 28-34 are substantially similar to the limitations of claim(s) 21-27.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 28-34.

Claim(s) 35-38 of the ‘556 application is/are a corresponding method claim(s) of claim(s) 21-25 of the ‘556 application. The limitations of claim(s) 28-34 are substantially similar to the limitations of claim(s) 21-25.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 35-38.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616